Citation Nr: 1716040	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  04-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to a disability rating in excess of 30 percent for right knee instability.

3. Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

(The issues of entitlement to increased ratings for bilateral hearing loss and right lower extremity peripheral neuropathy are addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The claims folder was later transferred to the RO in Montgomery, Alabama. 

The Veteran provided testimony at videoconference hearings in February 2009 and January 2014. The hearings were held before two different Veterans Law Judges and a panel decision is required on the overlapping issues. See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016). In May 2014, the Veteran was offered the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal. The Veteran did not respond and an additional hearing is not required. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

In March 2015, the Board granted entitlement to service connection for a thoracic spine disability and remanded the following issues for additional development: entitlement to service connection for left lower extremity peripheral neuropathy, entitlement to service connection for cervical spine disability, entitlement to a disability rating in excess of 30 percent for right knee instability, and entitlement to a disability rating in excess of 10 percent for right knee arthritis. 

In June 2016, the RO granted entitlement to service connection for left lower extremity peripheral neuropathy and that issue is resolved. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The issue of entitlement to a total disability rating based on individual unemployability is inferred herein and will be discussed in further detail below. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For all disorders at issue updated VA medical records should be requested on remand. 38 C.F.R. § 3.159(c)(2) (2016). 

Service connection for a cervical spine disability

In June 2003, the RO denied entitlement to service connection for residuals of fracture of the cervical spine. The Veteran disagreed with the decision and perfected this appeal. 

Pursuant to the March 2015 remand, the Board requested a VA examination to determine whether it was at least as likely as not that any cervical spine disability diagnosed during the appeal period, including a chronic cervical strain, was etiologically related to active service. The examiner was also to comment on any relationship between the foreign bodies seen on x-ray and any reported cervical symptoms. 

The Veteran underwent a VA examination in April 2016 and current diagnoses were listed as cervical strain and cervical degenerative disc disease. The examiner provided the following opinion:

After carefully reviewing VBMS, [Virtual VA], [the VA examination] and Veteran's personal statement, it is my opinion that the cervical strain in 2007 and current cervical spine [degenerative disc disease] are less likely than not related to the shrapnel noted on the neck sustained during Vietnam service in 1970. While shrapnel on the neck area (foreign body) was sustained after a booby trap explosion during Vietnam service, (the) cervical strain in 2007 was a transient inflammation involving the muscle and ligaments (soft tissues) of the cervical spinal region and current cervical spine [degenerative disc disease] is a degenerative process involving the discs and vertebral bodies. These three conditions are not related to each other. No medical nexus. 

The examiner clearly provided a negative opinion as to whether any current cervical disorder was related to the in-service shell fragment wound with retained foreign body. She did not, however, opine whether any cervical disorder was otherwise related to service. In this regard, the Veteran testified at both hearings that he injured his neck in a parachute jump during service. 

While service treatment records do not document any cervical spine injury following a parachute jump. The Veteran is competent to report experiencing a neck pain or injury. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). The Veteran's DD Form 214 shows he was airborne qualified and his report of a neck injury following a jump is arguably consistent with the circumstances of his service. Further, the evidence shows that the Veteran is service-connected for a thoracic spine disability which was found to be exacerbated by military service specifically by airborne duties. 

Under these circumstances, the Board does not find substantial compliance with the prior remand directive and the opinion should be returned for addendum. See Dyment v. Principi, 13 Vet. App. 141 (1999).

Rating for right knee instability and arthritis

In June 2003, the RO increased the rating for right knee instability to 20 percent effective November 14, 2001; and continued a 10 percent rating for right knee arthritis. The Veteran disagreed with the ratings and in June 2004, he perfected an appeal as to the rating assigned for instability. In June 2006, the instability rating was increased to 30 percent, also effective November 14, 2001. 

In May 2009, the Board directed the RO to furnish the Veteran a statement of the case regarding the rating assigned for right knee arthritis. This was accomplished in May 2010 and the Veteran perfected an appeal as to the rating assigned for arthritis. 

Pursuant to the March 2015 remand, the AOJ was to schedule the Veteran for a VA examination to ascertain the severity and manifestations of his right knee instability and arthritis. 

The Veteran underwent a VA knee examination in April 2016. Given recent case law, the examination does not include all findings necessary to evaluate the current severity of the right knee disabilities and thus, additional examination is needed.  In this respect, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that rating examinations for knee disorders must include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.


Individual unemployability

Review of the claims folder shows that in April 2007, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. He indicated he was unable to work due to his right knee, neuropathy, and cracked vertebra. In April 2008, the RO denied entitlement to individual unemployability benefits. The Veteran did not appeal this issue. Notwithstanding, if a veteran has an appeal pending for an increased rating for a service-connected disability and while the appeal is pending, the Veteran claims to be unemployable due, at least in part, to the disability on appeal, and the rating decision denies the unemployability claim, that claim is now part of the pending appeal and VA should send the appellant a statement of the case or supplemental statement of the case on all issues on appeal, including individual unemployability. See M21-1, Part IV.ii.2.F.4.n. 

Under the circumstances of this case, the Board finds that a claim for a total disability rating based on individual unemployability remains pending as part of the current appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). This issue has not been considered since the April 2008 rating. Considering the additional evidence added to the record, as well as changes to the disability rating, the Board finds that a remand is needed so that the claim can be readjudicated. 

Accordingly, the case is REMANDED for the following action:

1. Request medical records from the VA Medical Center in Biloxi, Mississippi, and any associated outpatient clinics, for the period from April 2016 to the present. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Return the April 2016 VA cervical spine examination and opinion for addendum. If the April 2016 examiner is not available, the requested information should be obtained from a similarly qualified examiner. Additional examination is not required unless specifically requested by the examiner. The electronic claims folder and a copy of this remand must be available for review.

The examiner is requested to review the claims folder and provide an opinion as to whether it is at least as likely as not that any diagnosed cervical spine disorder is related to active service or events therein, to include parachute jumping. In this regard, the examiner is advised that the Veteran was a qualified airborne soldier and his reports of injuring his neck following a parachute jump are consistent with the circumstances of his service. 

A complete rationale should be provided for any opinion offered. A negative opinion based solely on the absence of service records documenting the event is not considered adequate.

3. Schedule the Veteran for a VA joints examination to address the nature and extent of his right knee instability and arthritis. The electronic claims folder and a copy of this remand must be available for review. 

In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the right knee. As part of the physical examination, the examiner is to test the range of knee motion bilaterally in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so. If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins. 

A complete rationale for any opinion expressed must be provided.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. Review the examination reports to ensure they are in complete compliance with the directives of this remand. If any report is deficient in any manner, the RO must implement corrective procedures at once.

5. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). 

6. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement service connection for a cervical spine disability, entitlement to increased ratings for right knee instability and arthritis, and entitlement to a total disability rating based on individual unemployability. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
            DEREK R. BROWN	DAVID L. WIGHT
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



_______________________________________
MICHAEL LANE
	Veterans Law Judge,
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




